Citation Nr: 0727321	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability rating greater than 20 
percent for diabetes mellitus with adhesive capsulitis of the 
right shoulder.  

3.  Entitlement to a compensable disability rating for 
rhinitis with asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1969 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for 
hypertension and entitlement to a disability rating greater 
than 20 percent for diabetes mellitus with adhesive 
capsulitis of the right shoulder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record shows daily use of inhalational bronchodilators to 
control the veteran's asthmatic bronchitis; there is no 
indication of intermittent use of systemic corticosteroids to 
treat the condition and pulmonary function studies show no 
significant impairment.

CONCLUSION OF LAW

The criteria for a 30 percent disability rating for asthmatic 
bronchitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic 
Codes 6522, 6602 (2006); 38 C.F.R. § 4.97, Diagnostic Code 
6501 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Where an increase in 
an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  
  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3; see 38 
U.S.C.A. § 5107(b).  

In this case, the veteran's allergic rhinitis with asthmatic 
bronchitis was originally rated under Diagnostic Code (Code) 
6501, chronic atrophic rhinitis.  38 C.F.R. § 4.97 (1996); 
see 61 Fed. Reg. 46,720 (1996) (amending the rating schedule 
for respiratory disabilities effective October 7, 1996).  
Under the prior regulations, a 10 percent disability rating 
was assigned under Code 6501 when there was definite atrophy 
of the intranasal structure and moderate secretion.  

Under the amended regulations, the veteran's rhinitis would 
be evaluated under Code 6522, allergic or vasomotor rhinitis.  
Under Code 6522, a 10 percent rating is assigned for 
disability without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A maximum schedular rating of 30 
percent is assigned for disability with polyps.  See 38 
C.F.R. § 4.31.  

The veteran has also been diagnosed with bronchial asthma 
secondary to his service-connected rhinitis.  However, the RO 
found that the bronchial asthma did not warrant a compensable 
rating and thus combined it with the predominant allergic 
rhinitis.  For respiratory conditions, a single rating is 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).  Under Code 
6602, bronchial asthma, a 10 percent evaluation is in order 
when pulmonary function tests (PFTs) show forced expiratory 
volume in one second (FEV-1) of 71- to 80-percent predicted, 
or; the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or; 
the veteran requires intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation is in order 
when PFTs show FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; the veteran requires daily 
inhalational or oral bronchodilator therapy, or; the veteran 
requires inhalational anti-inflammatory medication.  38 
C.F.R. § 4.97, Code 6602 (2006).  

The Board finds that the criteria for a 30 percent evaluation 
under Code 6602 are met. Id.  The report of the January 2003 
VA respiratory examination indicated that the veteran's 
medications included albuterol, Serevent (salmeterol 
xinafoate inhalation powder), and Flovent (fluticasone 
propionate HFA) inhalation aerosol.  VA outpatient treatment 
records indicate that the veteran has been instructed to use 
these medications on a daily basis.  The daily use of an 
inhalational bronchodilator is sufficient to award a 30 
percent rating for bronchial asthma under Code 6602. Id.  

However, the Board finds that the overall disability picture 
does not more closely approximate the criteria for a 
disability rating greater than 30 percent under either code.  
38 C.F.R. § 4.7. Although the veteran complains of a chronic 
cough, post-nasal-drip, and a runny nose, the report of the 
January 2003 VA respiratory examination is negative for any 
findings of nasal obstruction or mass.  Similarly, VA 
outpatient treatment records fail to disclose any evidence of 
nasal obstruction.  A spirometry conducted in January 2003 
showed a normal FEV-1 and FEV-1/FVC ratio.  A chest X-ray 
performed in December 2003 was within normal limits.  At the 
time of the January 2003 examination, the veteran's chest was 
clear to auscultation bilaterally and there were no 
adventitious sounds auscultated.  There is no indication that 
the veteran uses systemic corticosteroids on an intermittent 
basis to control his asthma.  Therefore, the overall 
disability picture does not more closely approximate the 
criteria for a disability rating greater than 30 percent 
under Code 6522 or 6602.  38 C.F.R. § 4.7.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
July 2002 and December 2003, as well as in the May 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2003 and February 2004 rating 
decisions, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was given general notice of the type of 
evidence necessary to support his claims by letter dated July 
2002 and in the May 2004 statement of the case.  Accordingly, 
the Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, although the veteran was not provided 
with specific notice concerning potential disability ratings 
and effective dates, he was provided with general notice of 
the evidence needed to support his claim for entitlement to a 
compensable disability rating for rhinitis with asthmatic 
bronchitis in the January 2003 rating decision and May 2004 
statement of the case.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
private medical records, and multiple VA examinations.  See 
38 U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional records as well as lay evidence in the form of his 
own written statements.  As there is no indication of further 
outstanding evidence relating to the veterans claim for 
entitlement to a compensable rating or rhinitis with 
asthmatic bronchitis, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.




ORDER

A 30 percent disability rating for bronchial asthma is 
granted, subject to the regulations governing the payment of 
monetary benefits.  


REMAND

Direct service connection generally requires evidence of a 
current disability, evidence of an injury or disease in 
service, and competent evidence of a relationship or 
connection between the current disability and that in-service 
injury or disease.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  The Board notes that the veteran is currently 
diagnosed with hypertension.  The report of the January 2003 
VA hypertension examination opines that the veteran's 
hypertension is less than likely secondary to his service-
connected diabetes.  However, the veteran never alleged that 
his hypertension was secondary to his service-connected 
diabetes; rather, he claims that his hypertension had its 
onset during his period of active service, which he asserts 
is evidenced by blood pressure readings in his service 
medical records.  The Board therefore finds that a medical 
examination and opinion are required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A(d).  

In addition, the veteran seeks a disability rating greater 
than 20 percent for his service-connected diabetes mellitus 
and/or a separate disability rating for the adhesive 
capsulitis of the right shoulder associated with his diabetes 
mellitus.  In its January 2003 rating decision, the RO found 
that there was not a compensable degree of limitation of 
motion resulting from the veteran's adhesive capsulitis and 
thus combined it with the 20 percent disability rating for 
diabetes mellitus.  However, the Board finds that the 
evidence of record is insufficient to properly assess the 
severity of the disability.  Specifically, the veteran's 
representative notes that the January 2003 VA joints 
examination inadequately assesses the level of the veteran's 
functional loss, if any, particularly whether he has any 
additional limitation of motion due to pain or flare-ups upon 
exertion.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

If an examination report does not contain sufficient detail, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995).  
Therefore, the Board finds that a remand is required to 
secure a new VA joints examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative with notice that 
complies with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), and with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Afford the applicable time to respond.

2.  The RO should arrange for the veteran 
to be scheduled for a VA joints 
examination to determine the severity of 
the capsulitis of the right shoulder 
associated with his service-connected 
diabetes mellitus.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.

The examiner is asked to identify and 
describe any current right shoulder 
symptomatology, including any functional 
loss associated with the right shoulder 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm (if any).  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
Any functional loss present should be 
described in terms of additional loss of 
motion, if feasible.  

3.  The RO should afford the veteran a VA 
cardiology examination.  All indicated 
tests and studies should be performed.  
The claims folder must be made available 
to the examiners for review prior to the 
examination.  The purpose of the 
examination is to determine the nature and 
etiology of the veteran's hypertension.  
After reviewing the claims folder and 
specifically the veteran's service medical 
records, the examiner is asked to 
determine whether it is at least as likely 
as not that the veteran's blood pressure 
levels in service were early 
manifestations of his current 
hypertension.  A complete rationale should 
accompany any opinion offered.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2006).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the requested development.



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


